Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 1 of 15 Page ID #:396




       1     CENTER FOR DISABILITY ACCESS
             Ray Ballister Jr., Esq., SBN 111282
       2     Russell Handy, Esq., SBN 195058 Dennis
             Price, Esq., SBN 279082
       3     Tehniat Zaman, Esq., SBN 321557
             8033 Linda Vista Road, Suite 200
       4     San Diego, CA 92111
             (858) 375-7385; (888) 422-5191 fax
       5     TehniatZ@potterhandy.com
       6     Attorneys for Plaintiff
       7
       8
                                   UNITED STATES DISTRICT COURT
       9
                                  CENTRAL DISTRICT OF CALIFORNIA
      10
      11     Orlando Garcia,                            Case: 2:20-cv-09097-DMG-PVC
      12             Plaintiff,                         Declaration of Soyoung Ward
      13
               v.
      14
             Deanna Antoinette Ductoc;
      15     Angel Daniel Ductoc Jr.; and Does
      16     1-10,
                   Defendants.
      17
      18
      19
      20
            1. I am a licensed architect with 20 years of experience in Southern
      21
                California. I have my B.S. in Architecture and Engineering which I
      22
                obtained from Kyungwon University in South Korea in 1995. I have
      23
                experience in all phases of architectural service, including design,
      24
                construction document, permitting, construction phase and code
      25
                analysis. I also have significant experience in the area of drawing
      26
                review for accessibility of Title II and Title III projects.
      27
            2. I am also a Certified Access Specialist (CASp) and have issued nearly
      28
                forty CRASCA CASp reports since I obtained my certification in July


                                                 1

           Decl. of Ward                          Case: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 2 of 15 Page ID #:397




       1        2018, including accessibility surveys for restaurants, shopping
       2        centers, apartments buildings, gas stations and hotels.
       3    3. I am the principal architect for my firm, SCW Architects, based in Los
       4        Angeles, California. My practice involves CASp inspections and
       5        reviews for multi-family residential developers, as well as
       6        construction companies for federal and state funded projects. I also
       7        work as an architect for residential and commercial projects,
       8        including new and ADA rehabilitation.
       9    4. I am a member of the American Institute of Architects, US Green
      10        Building Council, California Division of the State Architect and the

      11        Certified Access Specialist Institute (CASI).

      12    5. I was given the assignment of inspecting the Los Angelito’s Bakery

      13        (“Bakery”) located at 2881 E Florence Ave, Huntington Park,

      14
                California.
            6. Prior to my inspection, I reviewed the complaint dated October 2,
      15
                2020.
      16
            7. I conducted my inspection on March 24, 2021.
      17
            8. Following my inspection, I outlined my findings and opinions in a
      18
                report dated March 24, 2021 Attached as Exhibit “2” hereto is a
      19
                true and correct copy of that report.
      20
            9. During my inspection, I found that the entry area to the Bakery slopes
      21
                up to the entrance door and had a running slope of approximately
      22
                13.7%.
      23
            10. I observed a bell adjacent to the door which I understand is used to
      24
                call for assistance to bring out a portable ramp. I measured the
      25
                portable ramp and found that it has a width of only 29.5 inches and
      26
                a slope of approximately 11.2%.
      27
            11. Photo No.’s 1-11 in my report are photographs I took during my
      28
                inspection of the entry area to the Bakery and the portable ramp. In


                                               2

           Decl. of Ward                        Case: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 3 of 15 Page ID #:398




       1        my expert opinion, the path of travel at the entrance and the portable
       2        ramp do not comply with ADA standards.
       3    12. One possible solution is to remove the built-up ramp in front of the
       4        entry door and lower the floor level inside of the Bakery within the
       5        required door maneuvering clearance. A minimum of 60 inches is
       6        required perpendicular to the doorway for the full width of the
       7        doorway, plus a minimum of 18 inches beyond the latch side. The
       8        slope up to the floor can be 1:30 (5.0%) maximum. This may require
       9        moving the counter area and re-locating the bakery display cases.
      10    13. During my inspection, I also found that the entrance door did not

      11        have the required 10” smooth surface from the finish floor because

      12        of protruding screws. Photo No.’s 12 and 13 are photographs I took

      13        of the bottom of the entrance door on the date of my inspection.
            14. Additionally, I found that the entry door had a horizontal bar and a
      14
                flat plate type of door handle which required tight grasping to
      15
                operate. Photo No.’s 14 and 15 in my report are photographs I took
      16
                of the entrance door hardware on the date of my inspection.
      17
            15. For these reasons, my expert opinion is that the entrance door does
      18
                not comply with ADA standards.
      19
            16. I recommend replacing the screws on the entrance door with flat
      20
                head screws and capping the top of the kick plate. Alternatively, the
      21
                entrance door can be replaced with one that has at least 10 inches of
      22
                smooth surface on the push side.
      23
            17. I also recommend providing a door handle that does not require tight
      24
                grasping, such as a level type handle or a vertical loop-type handle.
      25
                The operable parts door hardware should be installed 34 inches and
      26
                44 inches maximum above the finish floor or ground.
      27
            18. During my inspection, I also measured the sales counter and found
      28
                that the lowered portion attached to the main counter did not extend


                                               3

           Decl. of Ward                       Case: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 4 of 15 Page ID #:399




       1        the same depth at the main sales counter. I measured the main sales
       2        counter to be approximately 24 ½ inches deep and the lowered
       3        portion to be approximately 15 ¼ inches deep.
       4    19. I also observed that the point-of-sale machine was not within reach
       5        because it was located on the main counter and did not provide full
       6        and independent access to the device.
       7    20. Photo No.’s 16 through 26 are photographs I took of the sales
       8        counter on the date of my inspection.
       9    21. In my expert opinion, the sales counter is not accessible for these

      10        reasons. I recommend lowering a portion of the main counter to at

      11        least 36 inches high maximum and 36 inches long minimum and

      12        placing the point-of-sale machine on the lowered portion.

      13    22. I declare under penalty of perjury under the laws of the State of
                California and the United States that the foregoing is true and
      14
                correct.
      15
      16
      17
           Dated: April 30, 2021          By: ________________________________
      18                                       Soyoung Ward
      19                                       AIA, LEED AP Homes, CASp
                                               C32634, CASp-827
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                              4

           Decl. of Ward                      Case: 2:20-cv-09097-DMG-PVC
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 5 of 15 Page ID #:400




                  EXHIBIT A
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 6 of 15 Page ID #:401


                                                                               Page 1 of 10




 SCW Architects
 March 24, 2021



                   ACCESS COMPLIANCE EVALUATION SURVEY AND REPORT


 To:                    Raymond Ballister Jr., Esq
                        Russell Handy, Esq
                        Dennis Price, Esq.
                        Amanda Seabock, Esq.
                        Potter Handy LLP
                        8033 Linda Vista Road, Suite 200
                        San Diego, CA 92111

 From:                  Soyoung Ward, AIA, LEED AP Homes, CASp-827
                        SCW Architects

 Date of Survey:        March 24, 2021

 Re:                    Case 2:20-cv-09097-DMG-PVC
                        Garcia v. Deanna Antoinette Ductoc

 Facility Name:         Los Angelito’s Bakery

 Address:               2881 E. Florence Ave., Los Angeles, CA




  SCW Architects             22340 S Western Avenue, Torrance, CA 90501   (310) 365‐7932
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 7 of 15 Page ID #:402


                                                                                                   Page 2 of 10


 American with Disabilities Act (ADA)

 Accessibility for privately funded commercial properties has two components. One is meeting the
 requirements for the Americans with Disabilities Act (ADA) and the second is the requirements for
 California under Title 24. The ADA is a civil rights act and subject to interpretation by the courts. It is
 recommended that the property owner or tenant consider both legal and financial implication regarding
 how to proceed with compliance. The second component is subject to the code review with the Authority
 Having Jurisdiction (AHJ).

 The ADA requires all privately funded properties open to the public (places of public accommodations),
 built before the Act went into affect on January 26, 1992 or permitted by this date and then first occupied
 before January 26, 1993, to have barriers removed which are ”readily achievable”. These are defined as
 follows:
       Install Ramps
       Providing curb cut ramps in sidewalks and entries
       Reposition shelves
       Rearranging table, chairs, vending machines, display racks and other furniture
       Re-positioning telephones
       Add raised markers on elevator control buttons
       Install flashing alarm light
       Widening doors
       Install offset hinges to widen doors
       Eliminating a turnstile or providing an alternative path of travel
       Providing accessible hardware
       Installing grab bars in a toilet stall
       Rearranging toilet partitions to increase maneuvering space
       Insulating lavatory pipes under sinks to prevent burns
       Installing raised toilet seat
       Install full lengths bathroom mirrors
       Re-positioning towel dispensers
       Installing paper cup dispensers adjacent to drinking fountains
       Remove high pile, low density parapets
       Install vehicle hand controls


 Although the removal of barriers is not limited to the items above, the priorities are listed in the following
 order;
      Provide a Path of Travel (POT) from public sidewalk, accessible parking, and public
        transportation to the building entry – this could include installing a ramp, widening the entry, or
        provide accessible parking.
      Provide access or a POT to where goods and services are provided to the public – this could
        include adjusting the layout of display racks, re-arranging tables, provide signage with Braille and
        raised characters, widening doors, providing visual alarms, and installing ramps.
      Provide access or a POT to restrooms including widening doors, removal of obstruction furniture
        or vending machines, installing ramps, providing signage with Braille and raised characters,
        widening toilet stalls, and installing grab bars.
      Any other measures to provide access to goods, services, facilities, privileges, advantage, or
        accommodations within facilities or site.


     SCW Architects                 22340 S Western Avenue, Torrance, CA 90501                    (310) 365‐7932
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 8 of 15 Page ID #:403


                                                                                                   Page 3 of 10

 The ADA acknowledges that barrier removal may not be “readily achievable” which is defined as easily
 accomplished and able to be carried out without much difficulty or expense. The five factors to be
 considered when determining whether an action is “readily achievable” as defined in Section 36.104

       The nature and cost of the action needed under this part (i.e. to provide accessibility)
       The overall financial resources of the site or sites involved in the action; the number of persons
        employed at the site; the effect on the expenses and resources; legitimate safety requirements
        that are necessary for safe operation, including crime prevention measures; or the impact
        otherwise of the action on the operation of the site.
       The geographical separateness, and the administrative or financial relationship of the site or sites
        in question to any parent corporation or entity.
       If applicable, the overall financial resources of any parent corporation or entity; the overall size of
        the parent corporation or entity with respect to the number of its employees; type, and location of
        its facilities.
       If applicable, the type of operation or operations of any parent corporation or entity, including the
        composition, structure, and functions of the work force of the parent corporation or entity.

 Summation

 In any renovation has happened since January 26, 1992, the altered space should have been upgraded
 to fully comply with CBC and ADA requirements as well as addressing the Path of Travel items listed
 above. Although there is no “safe haven”, the more that can be brought into compliance, the less risk or
 exposure the owner/tenant has and the more accessible the property will be. For buildings built prior to
 1993, there is definition of “readily Achievable Barrier Removal” which means the facilities to be made
 more accessible even without any renovations or alterations happening within certain financial and
 physical parameters determined case by case basis. The Federal government has also provided several
 tax incentives if it is for a small business. New projects or alterations to existing properties will need to
 comply with the new 2010 ADA Standards for Accessible Design and 2019 CBC 11B. Existing elements
 will not need to be upgraded to the 2010 ADA Standards as long as they meet the criteria of the original
 1991 ADA Standards under “Safe Harbor”




     SCW Architects                 22340 S Western Avenue, Torrance, CA 90501                    (310) 365‐7932
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 9 of 15 Page ID #:404


                                                                                                     Page 4 of 10

 Summary of Facility

     I visited the facility March 24, 2021. The facility is a bakery and my assignment was to do a full
     inspection for barriers related to Plaintiff’s disability. Complaint states accessible paths of travel to
     the entrance, accessible entrance door hardware and accessible sales counter are not provided. I
     inspected path of travel, entrance door, sales counter and aisle widths. I found barriers in path of
     travel, entrance door and sales counter. Please see following pages for details and photos. Bakery
     owner was present during the inspection.


 Conclusion

     This facility is a bakery and open to public, therefore they are defined as a “Place of Public
     Accommodation” per § 36.104 (5).
     If the facility was built after January 26, 1993 or if it was an existing building altered after January 26,
     1992 the building should have complied. If the building was built before this date, barriers should
     have been removed which are ”readily achievable”.

     The following is my professional opinion based on my knowledge and belief. If you have any
     questions, please do not hesitate to contact me.




 Soyoung C. Ward, AIA, LEED AP Homes, CASp
 C32634
 CASp-827




     SCW Architects                 22340 S Western Avenue, Torrance, CA 90501                      (310) 365‐7932
Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 10 of 15 Page ID
                                  #:405
List of Items
                                                                       Page 5 of 10




   SCW Architects       22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
 Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 11 of 15 Page ID
                                   #:406

                                                                        Page 6 of 10

Photos

1.                                                       2.




3.                                           4.




5.                               6.




     SCW Architects      22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
 Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 12 of 15 Page ID
                                   #:407

                                                                        Page 7 of 10

7.                               8.




9.                                    10.




11.




      SCW Architects     22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
 Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 13 of 15 Page ID
                                   #:408

                                                                        Page 8 of 10

12.                                          13.




14.                                    15.




      SCW Architects     22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
 Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 14 of 15 Page ID
                                   #:409

                                                                        Page 9 of 10

16.                                       17.




18.                           19.




20.                                     21.




      SCW Architects     22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
 Case 2:20-cv-09097-DMG-PVC Document 39-3 Filed 05/03/21 Page 15 of 15 Page ID
                                   #:410

                                                                       Page 10 of 10

22.                                        23.




24.




25.                                        26.




      SCW Architects     22340 S Western Avenue, Torrance, CA 90501    (310) 365‐7932
